DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17, in the reply filed on 9/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.

Claim Objections
Claims 5, 8 and 10 are objected to because of the following informalities:  
Claim 5 recites “ceterayl” which is spelled incorrectly
Claim 8 recites “dimethylaminoetheylamethacrylate” which is spelled incorrectly.
Claim 10 recites “dimethicone acrylates copolymer),”, as there is no starting parenthesis, the “)” is improper.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the fatty alcohol" however, claim 14 depends from claim 12 which does not mention a fatty alcohol.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 14 will be examined as depending from claim 13 which does recites “a fatty alcohol.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (WO 2016/098786) and Kohl (US 4,749,732), as evidenced by Fevola and Lovelyn.
Tsuzuki teaches a hair cosmetic composition in the form of an O/W emulsion (reading on instant claim 15) and comprises fatty alcohol(s), oil(s), nonionic surfactant(s), diol(s), alkaline agent(s) and water (Abs). 
Tsuzuki teaches a composition (Ex. 1) comprising:
10% cetearyl alcohol – reading on instant claims 14;
10% Mineral oil – reading on instant claims 1(f);
2% Ceteareth-33 – reading on instant claim 1(b);
2% glyceryl stearate – reading on instant claims 1(c) and 6;
5% glycerin – reading on instant claims 1(a)(ii);
5% butylene glycol – reading on instant claims 1(a)(i) and 3;
0.5% polyquaternium-6 – reading on instant claims 1(d), as evidenced by Fevola, polyquaternium-6 aids in film formation, which read on film-former;
Water – reading on instant claim 1(g).
Regarding claim 4: Ex. 1 of Tsuzuki teaches a weight ratio of glycol to glycerin of 1:1, which overlaps with the claimed range and overlapping ranges are obvious absent evidence of criticality.
Regarding claim 6: Ex. 1 of Tsuzuki teaches the use of ceteath-33 as a non-ionic surfactant, however, Tsuzuki further teaches that suitable non-ionic surfactants having HLB of 15 or more include cetearth-20 to cetearth-40 (Pg. 10).  In view of the teachings of Tsuzuki, a skilled artisan would have recognized ceteareth-33 and ceteareth-20 to be equivalent nonionic surfactants suitable for use in the composition and it would have been prima facie obvious to substitute cetearrth-20 for ceteareth-33 with a reasonable expectation of success, yielding more than expected from such an arrangement.
Regarding claim 12: Tsuzuki teaches that the oil used in the composition can be hydrocarbon oils, silicone oils, plant oils or animal oils.  Suitable plant oils include castor oil (reading on ricinus communis seed oil).  Suitable hydrocarbon oils include mineral oils (Pg. 7-8).  In view of the teachings of Tsuzuki, a skilled artisan would have recognized mineral oil and castor oil to be equivalent oils suitable for use in the composition and it would have been prima facie obvious to substitute castor oil for mineral oil with a reasonable expectation of success, yielding more than expected from such an arrangement.
Regarding claim 13: While the working examples use 10% cetearyl alcohol, Tsuzuki teaches that the fatty alcohols can be preferably used in amounts ranging from 3-15%, thus the use of any of the taught amounts are obvious and expected to yield no more than predictable results.
However, Tsuzuki does not teach the presence of a silicone polymer (instant claim 1(e)) as claimed.
Kohl teaches hair care compositions formulated as shampoos, conditioners, creams, rinses, sprays, etc. (Abs) comprising aminoalkyl substituted polydiorganosiloxane (reading on amine-functionalized silicones).  Kohl teaches the compositions to comprise a conditioning silicone polymer which has the advantage of being highly substantive to hair but at the same time has a more moderate chemical reactivity with reduced compatibility problems (Col. 1, ln. 65-67 to Col. 2, ln. 1-5). The silicone polymer can be used to treat hair in an aqueous dispersion or emulsion (col. 5, ln. 9-10). Kohls teaches the silicone polymer to make up 0.01-10 parts by weight (Kohl – claim 15).  The working examples show the silicone polymer to be used in amounts of 2%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsuzuki with those of Kohl.  One of skill in the art would have been motivated to add the silicone polymer of Kohl in the taught amounts as this polymer provides conditioning properties with reduced compatibility problems.  One of skill in the art would have a reasonable expectation of success as Tsuzuki teaches that conditioning agents can be added (pg. 21).
Regarding claim 2: Claim 2 recites a functional property of the instant invention.  The prior art makes obvious the structural limitations claimed therefore the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.  This is supported by the instant specification teaching that a composition having the glycerin, a glycol, a non-ionic surfactant and fatty esters in the claimed amounts has the claimed property of viscosity as a composition that does not have these components are claimed.  Furthermore, Lovelyn teaches O/W nanoemulsions and teaches that viscosity is a function of the surfactant, water and oil components and their concentration and teaches that increasing the water content lowers the viscosity.

Claim(s) 1-6, 7-8, 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (WO 2016/098786) and Kohl (US 4,749,732), as evidenced by Fevola and Lovelyn, as applied to claims 1-6, 9 and 12-15 above, and further in view of Hunter (US  2011/0224309) and Best (EP 0489581).
As discussed above, the prior art makes obvious the limitations of claims 1-6, 9 and 12-15, however, they do not teach the presence of a film-forming polymer as recited by instant claims 7-8.
As discussed above, Tsuzuki exemplifies the use of polyquaternium-6, a film-former.
Hunter teaches that VP/dimethylaminoethylmethacrylate copolymer is a film-former (Hunter – claim 24).
Best teaches polyquaternium-6 and VP/dimethylaminoethylmethacrylate copolymer to be hair conditioners (pg. 9-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsuzuki with those of Hunter and Best.  A skilled artisan would have recognized polyquaternium-6 and VP/dimethylaminoethylmethacrylate copolymer to be equivalent film-formers and hair conditioners suitable for use and would have been motivated to substitute polyquaternium-6  with VP/dimethylaminoethylmethacrylate copolymer with a reasonable expectation of success, yielding no more than expected from such an arrangement.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claim(s) 1-6, 9, 12-15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (WO 2016/098786) and Kohl (US 4,749,732), as evidenced by Fevola and Lovelyn, as applied to claims 1-6, 9 and 12-15 above, and further in view of CA 2328997 and Vrignaud (US 2007/0184002).
As discussed above, the prior art makes obvious the limitations of claims 1-6, 9 and 12-15, however, they do not teach the presence of a thickening agent as recited by instant claim 16.
CA’997 teaches methods for the permanent shaping of hair (Abs).  CA’997 teaches that the viscosity of the composition is adjusted such that the composition can be readily applied to hair, and penetrates into the tress, but does not drip off or run onto the scalp.  This can be achieved by using natural thickening agents such as gellan gum or guar gum (pg. 6).
Vrignaud teaches cosmetic composition for use in hair which comprise thickening agents (Abs). Vrignaud teaches the thickening agents to be rheology adjusting agents which can be used in amounts of 0.01-10% [0250-0252].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsuzuki with those of CA’997 and Vrignaud.  One of skill in the art would have been motivated to add natural thickening agents, such as gellan gum, as taught by CA’997, in the amounts taught by Vrignaud, as CA’997 teaches that the use of these agents can be used to adjust the viscosity of the composition such that the composition can be readily applied to hair, and penetrates into the tress, but does not drip off or run onto the scalp.  One of skill in the art would have a reasonable expectation of success as Tsuzuki, CA’997 and Vrignaud all teach hair compositions.

Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki (WO 2016/098786), Dow Corning, Patel (US 4,719,104), Hunter (US  2011/0224309) and Best (EP 0489581), as evidenced by Fevola and Lovelyn.
Tsuzuki teaches a hair cosmetic composition in the form of an O/W emulsion (reading on instant claim 15) and comprises fatty alcohol(s), oil(s), nonionic surfactant(s), diol(s), alkaline agent(s) and water (Abs). 
Tsuzuki teaches a composition (Ex. 1) comprising:
10% cetearyl alcohol – reading on instant claims 14;
10% Mineral oil – reading on instant claims 1(f);
2% Ceteareth-33 – reading on instant claim 1(b);
2% glyceryl stearate – reading on instant claims 1(c) and 6;
5% glycerin – reading on instant claims 1(a)(ii);
5% butylene glycol – reading on instant claims 1(a)(i) and 3;
0.5% polyquaternium-6 – reading on instant claims 1(d), as evidenced by Fevola, polyquaternium-6 aids in film formation, which read on film-former;
Water – reading on instant claim 1(g).
Regarding claim 4: Ex. 1 of Tsuzuki teaches a weight ratio of glycol to glycerin of 1:1, which overlaps with the claimed range and overlapping ranges are obvious absent evidence of criticality.
Regarding claim 5: Ex. 1 of Tsuzuki teaches the use of ceteath-33 as a non-ionic surfactant, however, Tsuzuki further teaches that suitable non-ionic surfactants having HLB of 15 or more include cetearth-20 to cetearth-40 (Pg. 10).  In view of the teachings of Tsuzuki a skilled artisan would have recognized ceteareth-33 and ceteareth-20 to be equivalent nonionic surfactants suitable for use in the composition and it would have been prima facie obvious to substitute cetearrth-20 for ceteareth-33 with a reasonable expectation of success, yielding more than expected from such an arrangement.
Regarding claim 13: While the working examples use 10% cetearyl alcohol, Tsuzuki teaches that the fatty alcohols can be preferably used in amounts ranging from 3-15%, thus the use of any of the taught amounts are obvious and expected to yield no more than predictable results.
Regarding claim 17(c): While the working examples use 2% fatty ester, glyceryl stearate, Tsuzuki teaches that the fatty esters can be preferably used in amounts ranging from 0.1-15% (pg. 14), thus the use of any of the taught amounts are obvious and expected to yield no more than predictable results.
Regarding claim 12: Tsuzuki teaches that the oil used in the composition can be hydrocarbon oils, silicone oils, plant oils or animal oils.  Suitable plant oils include castor oil (reading on ricinus communis seed oil).  Suitable hydrocarbon oils include mineral oils (Pg. 7-8).  In view of the teachings of Tsuzuki a skilled artisan would have recognized mineral oil and castor oil to be equivalent oils suitable for use in the composition and it would have been prima facie obvious to substitute castor oil for mineral oil with a reasonable expectation of success, yielding more than expected from such an arrangement.
However, Tsuzuki does not teach the presence of a silicone polymer (instant claims 1(e) and 17(e)) as claimed.
Tsuzuki teaches that a cosmetic active ingredient can be added as long as it provides any cosmetic effect such as coloring, bleaching, straightening, perming, conditioning and the like to a hair (pg.21).
Regarding claims 9-11: Dow Corning teaches FA 4002 ID silicone acrylate (INCI: Isododecane (and) Acrylates/Polytrimethylsiloxymethacrylate Copolymer) to be suitable for use in hair care applications.  This agent is a film-former with compatibility with cosmetic ingredients, it provides flexible hold without bounce, sebum resistance and reduction and wash-off resistance. 
Patel teaches hair conditioning compositions and teaches that film-forming polymers can be added in amounts sufficient to improve the set holding characteristics of conditioned hair (Col. 2, lines 45-60). The film-forming polymer can be used in amounts of 0.05-1% (Abs). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsuzuki with those of Dow Corning and Patel.  One of skill in the art would have been motivated to add Dow Corning FA 4002 ID silicone acrylate, , as taught by Dow Corning, in the amounts taught by Patel, as Dow Corning teaches this agent to be a film-former with compatibility with cosmetic ingredients, it provides flexible hold without bounce, sebum resistance and reduction and wash-off resistance.  One of skill in the art would have a reasonable expectation of success as Dow Corning teaches that the agent can be used in hair care and Tsuzuki teaches that cosmetic active ingredient can be added as long as it provides any cosmetic effect.
However, the above references do not teach the presence of a film-forming polymer as recited by instant claims 7-8.
As discussed above, Tsuzuki exemplifies the use of polyquaternium-6, a film-former.
Hunter teaches that VP/dimethylaminoethylmethacrylate copolymer is a film-former (Hunter – claim 24).
Best teaches polyquaternium-6 and VP/dimethylaminoethylmethacrylate copolymer to be hair conditioners (pg. 9-10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tsuzuki with those of Hunter and Best.  a skilled artisan would have recognized polyquaternium-6 and VP/dimethylaminoethylmethacrylate copolymer to be equivalent film-formers and hair conditioners suitable for use in the composition and a skilled artisan would have been motivated to substitute VP/dimethylaminoethylmethacrylate copolymer for polyquaternium-6 with a reasonable expectation of success, yielding no more than expected from such an arrangement.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claims 2 and 17: Claims 2 and 17 recites a functional property of the instant invention.  The prior art makes obvious the structural limitations claimed therefore the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary.  This is supported by the instant specification teaching that a composition having the glycerin, a glycol, a non-ionic surfactant and fatty esters in the claimed amounts has the claimed property of viscosity as a composition that does not have these components are claimed.  Furthermore, Lovelyn teaches O/W nanoemulsions and teaches that viscosity if a function of the surfactant, water and oil components and their concentration and teaches that increasing the water content lowers the viscosity.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613